1.   This application has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending in this application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.   Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (2018/0124257). 

    With regard to claim 1, Ueda teaches an untaken sheet notification device to notify that a sheet is untaken from an ejection tray if an ejection tray sensor that detects presence or absence of the sheet on the ejection tray detects presence of the sheet, after the sheet is ejected, the untaken sheet notification device (reads on p[0076,0078,0100,0108,0151,claim 3, 7 or 8 and figs. 5,6,8 and 10) comprising: a counter that counts a number of sheets to be ejected (reads on p[0076,0078,0100,0108, 0151,claim 3, 7 or 8 and figs. 5 and 6, pages are counted when there are finished being printed); and a notification controller that performs a specific notification control to notify that the sheet is untaken if the number of the sheets counted by the counter is equal to or less than a predetermined reference number (reads on p[0076,0078,0099, 0100, 0108, 0109,0151,claim 3, 7 or 8 and figs. 5 and 6, a message is displayed when the pages are printed and when a predetermined values are set  to remove the page(s) or document(s) being done).

    With regard to claim 2, Ueda further teaches mode setter that sets, in a selectively switchable manner, either one of a normal mode for a sheet within a predetermined reference thickness range or a special mode for a sheet below a lower limit of the predetermined reference thickness range, wherein the notification controller performs the specific notification control when the special mode is set by the mode setter (reads on and p[0066,0078], different types of paper are being used and different operation modes are performed).

    With regard to claim 3, Ueda further teaches a bent state detector that detects a predetermined bent state of the sheet, wherein the notification controller performs the specific notification control when a bent state of the sheet is detected by the bent state detector (inherently reads on p[0076], clearly a misalignment or bent can be detected). 

    With regard to claim 4, Ueda further teaches, wherein if the number of the sheets counted by the counter exceeds the predetermined reference number, the notification controller notifies that the sheet is untaken when the ejection tray sensor detects presence of the sheet, and meanwhile further performs a normal notification control that does not notify that the sheet is untaken when the ejection tray sensor detects . ((reads on p[0019,0076,0078,0099, 0100, 0108, 0109,0150,0151,claim 3, 7 or 8 and figs. 5 and 6, a message (ort notification) is displayed when the pages are printed and when a predetermined values are set  to remove the page(s) or document(s) being done, if an error or misalignment is detected the notification is not displayed and different message is generated).


      With regard to claim 5, Ueda further teaches wherein the notification controller makes a notification pattern for the sheet untaken different between the specific notification control and the normal notification control ((reads on p[0019,0076,0078,0099, 0100, 0108, 0109,0150,0151,claim 3, 7 or 8 and figs. 5 and 6, a message (ort notification) is displayed when the pages are printed and when a predetermined values are set  to remove the page(s) or document(s) being done, if no error or misalignment is detected the notification is generated).
.

      With regard to claim 6, Ueda further teaches wherein the notification controller performs the normal notification control regardless of the number of the sheets counted by the counter if the ejection tray sensor detects presence of the sheet, at least before start of a job or during the job (reads on figs. 6,8 and 10).

    With regard to claim 7, Ueda further teaches, wherein the notification controller resets a number of counts of the sheets counted by the counter if the ejection tray sensor detects presence of a sheet and then detects absence of the sheet, during a job  p[0019,0076,0078,0099, 0100, 0108, 0109,0150,0151,claim 3, 7 or 8 and figs. 5 and 6], the counter is reset when a new document is being processed).10576761.

    With regard to claim 8, Ueda further teaches wherein the sheet includes a document (reads on figs. 5-6, a print job can have multiple pages within a document to be processed).

    With regard to claim 9, Ueda further teaches an image forming apparatus (reads on figs. 1 and 4). 
     

Conclusion
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Yabune (10,576,761) teaches a printing apparatus capable of performing printing on partially thick sheets.
      Takahashi  (2011/0316225) teaches a sheet eject device and detection method.
      Oishi (2005/0151772) teaches an inkjet printer having a sheet counting unit.  
. 
4.	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner's

Supervisor, Benny Tieu can be reached on (571) 272-7490. The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.
/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
April 14, 2022